DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 09/20/2022, with respect to claims 1, 13 and their dependent claims have been fully considered and are persuasive.  The 103 rejection of claims 1, 13 and their dependent claims have been withdrawn. 
Applicant's arguments filed with respect to claim 8 have been fully considered but they are not persuasive. Applicant argues that claim 8 is allowable for the same reasons as claims 1 and 2. Claim 8 lacks the feature of the weight sensor being mounted on a retaining panel of an adjacent pairs of retaining panels. Cowe discloses at least one weight sensor in each pocket and that the pocket comprises a pair of adjacent retaining panels (22,33,32 figure 2) and Reynolds discloses a plurality of pockets with multiple types of adjacent retaining panels holding paint chips (figure 5, 13). For at least the foregoing reasons claim 8 and its dependent claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowe et al. US 5,671,362 in view of Reynolds et al. US 2011/0266337.
Cowe discloses a method comprising: 
(Re claim 8) “obtaining, from each sensor of a plurality of sensors, a parameter indicative of a weight of …located within a corresponding pocket of a plurality of pockets” (claim 4). “defined by an adjacent pair of retaining panels from a plurality of adjacent pairs of retaining panels arranged along and coupled to a shelving mechanism of a shelving unit” (22 figure 4). “determining, using a processor, the weight … located within each pocket corresponding to each sensor based on the parameter received from each sensor, comparing, using the processor, the weight … within each pocket with a predetermined value; generating, using the processor, a … order for additional … corresponding to any pocket from which the weight is below the predetermined value; and transmitting, using the processor, the … order to a computing system” (abstract, figure 4, Col 17 lines 42-56).
Cowe does not disclose using their method for displaying and ordering paint chips in pockets.
Reynolds teaches the displaying of paint chips in pockets (abstract ‘paint color sample card’).
It would have been obvious to one skilled in the art to modify the method of Cowe to be able to display and order paint chips because it would allow for a larger market for Cowe and provide the benefit of automatically monitoring and ordering paint chips reducing the labor needed to maintain a paint chip display.
(Re claim 10) “transmitting the paint chip order to the computing system causes the computing system to order the additional paint color chips” (Col 17 lines 42-56).


Allowable Subject Matter
Claims 1,2, and 13-14 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: A system comprising a plurality of adjacent pairs of retaining panels defining pockets configured to receive a plurality of paint color chips and a plurality of sensors, each sensor being mounted on a retaining panel in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,270,546.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655